Exhibit 10.20
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”), made and entered
into effective as of December 31, 2008 (the “Effective Date”) by and between Ted
R. Antennuci (the “Executive”) and ProLogis, a Maryland real estate investment
trust (the “Company”),
WITNESSETH THAT:
     WHEREAS, the Executive and the Company are parties to an employment
agreement dated June 5, 2005 (the “Original Agreement”);
     WHEREAS, the Original Agreement was amended and restated effective as of
May 26, 2006 (the “Amended Agreement”) and the Amended Agreement was
subsequently amended; and
     WHEREAS, the parties desire to amend, restate and continue the Amended
Agreement to reflect certain changes to the terms and conditions of the
Executive’s employment with the Company and to reflect changes required by
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:
     1. Term. Subject to the terms and conditions of this Agreement, the Company
hereby agrees to continue to employ the Executive as its President and Chief
Investment Officer for the Agreement Term (as defined below), and the Employee
hereby agrees to remain in the employ of the Company and to provide services
during the Agreement Term in accordance with this Agreement. The “Agreement
Term” shall be the period beginning on the Effective Date and ending on
December 31, 2012. Thereafter, the Agreement Term will be automatically extended
for 12-month periods, unless one party to this Agreement provides notice of
non-renewal to the other at least three months before the last day of the then
current Agreement Term. Notwithstanding the foregoing, if a Change in Control
(as defined below) occurs during the Agreement Term, the Agreement Term shall
continue until the later of (a) the twenty-fourth calendar month after the
calendar month in which the Change in Control occurs or (b) the date on which
the Agreement Term would otherwise expire. For purposes of this Agreement, the
portion of the Agreement Term that occurs during the period of twenty-four
months following a Change in Control is sometimes referred to as the “Change in
Control Protection Period”.
     2. Performance of Services. The Executive’s employment with the Company
shall be subject to the following:

 



--------------------------------------------------------------------------------



 



(a)   During the Agreement Term, while the Executive is employed by the Company,
the Executive shall devote his full time, energies and talents to serving as its
President and Chief Investment Officer.   (b)   The Executive shall report to
the Chief Executive Officer of the Company. The Executive agrees that he shall
perform his duties faithfully and efficiently subject to the directions of the
Chief Executive Officer of the Company. The Executive’s duties may include
providing services for both the Company and the Subsidiaries (as defined below),
as determined by the Board of Trustees of the Company (the “Board”); provided,
that the Executive shall not, without his consent, be assigned tasks that would
be inconsistent with those of President and Chief Investment Officer. The
Executive shall have such authority, power, responsibilities and duties as are
inherent in his positions (and the undertakings applicable to his positions) and
necessary to carry out his responsibilities and the duties required of him
hereunder.   (c)   Notwithstanding the foregoing provisions of this paragraph 2,
during the Agreement Term, the Executive may devote reasonable time to
activities other than those required under this Agreement, including the
supervision of his personal investments, and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that such
other activities do not in the judgment of the Board, inhibit or prohibit the
performance of the Executive’s duties under this Agreement, or conflict in any
material way with the business of the Company or any Subsidiary; provided,
however, that the Executive shall not serve on the board of any business, or
hold any other position with any business, without the consent of the Board.  
(d)   The term “Subsidiary” shall mean any person with whom the Company is
considered to be a single employer under section 414(b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414(c) of the Code but using an ownership standard of “more than 50%”
rather than “at least 80%” where applicable.

     3. Compensation. Subject to the terms of this Agreement, during the
Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

(a)   Salary. The Executive shall receive, for each 12-consecutive month period
beginning on the Effective Date and ending on each anniversary thereof, in
substantially equal monthly or more frequent installments, an annual base salary
of not less than $630,000 (the “Salary”).   (b)   Bonus. The Executive may
receive an annual target bonus of $870,000 (the “Target Bonus”); provided,
however, that the actual amount of the Target Bonus that will be earned by and
payable to the Executive in any year will be

2



--------------------------------------------------------------------------------



 



    determined upon the satisfaction of goals and objectives established by the
Chief Executive Officer or a duly authorized committee of the Board for such
year and communicated to the Executive and shall be subject to such other terms
and conditions of the Company’s bonus plan as in effect from time to time; and
provided further that in no event shall the amount of the Executive’s annual
bonus be less than 80 percent of the Target Bonus. The goals and objectives
established for the Executive shall be similar in magnitude to the magnitude of
the goals and objectives established for other members of the senior management
of the Company. The Target Bonus shall be paid in accordance with the Company’s
annual bonus plan. Notwithstanding the foregoing, for the Change in Control
Protection Period, the Executive shall be entitled to participate in annual
cash-based incentive compensation plans which, in the aggregate, provide bonus
opportunities which are not materially less favorable to the Executive than the
greater of (i) the opportunities provided by the Company for executives with
comparable levels of responsibility as in effect from time to time, or (ii) the
opportunities provided in accordance with the foregoing provisions of this
subparagraph 3(b).   (c)   Performance Shares. As of May 26, 2006, the Executive
was granted 50,000 performance shares (the “Performance Shares”) under the
ProLogis 2006 Long-Term Incentive Plan (the “LTIP”). Such Performance Shares
shall vest based on the Company’s performance as compared to a defined index of
50 publicly traded real estate companies under the performance program
established by the Committee at the time of grant (the “Performance Measures”).
Fifty percent of the Performance Shares will vest based on satisfaction of the
Performance Measures for the period commencing on May 26, 2006 and ending on
December 31, 2009 and fifty percent of the Performance Shares will vest based on
satisfaction of the Performance Measures for the period commencing on May 26,
2006 and ending on December 31, 2010, provided, in each case, that the
Executive’s Date of Termination has not occurred prior to the applicable vesting
date. The Performance Shares shall be subject to such other terms and conditions
as determined by the Management Development and Compensation Committee of the
Board (the “Committee”) in accordance with the LTIP.   (d)   Long-Term
Incentives. For each 12-consecutive-month period during the Agreement Term
beginning in December, 2008, the Executive shall be entitled to grants of
equity-based awards under the LTIP (or a successor plan thereto) having an
annual aggregate value of $1.2 million. The date on which such grants shall
occur, the types of grants and the terms and conditions applicable to such
awards shall be determined by the Committee in its discretion under the LTIP (or
a successor plan thereto), provided that the intent is that the awards made
pursuant to this subparagraph 3(d) will be made at the same time as annual
long-term incentive awards are made to other senior executives of the Company.
The foregoing shall not apply to any portion of the Change in Control Protection
Period. For the Change in Control Protection Period, the Executive shall be
eligible to participate in incentive compensation plans on a basis not
materially

3



--------------------------------------------------------------------------------



 



    less favorable to the Executive than that applicable to other executives of
the Company with comparable levels of responsibility as in effect from time to
time.   (e)   Benefit Plans. Except as otherwise specifically provided to the
contrary in this Agreement, the Executive shall be eligible to participate in
the Company’s employee benefit plans, programs, policies and arrangements to the
same extent and on the same terms as those benefits are provided by the Company
from time to time to the Company’s other similarly situated senior management
employees. However, the Company shall not be required to provide a benefit under
this subparagraph 3(e) if such benefit would duplicate (or otherwise be of the
same type as) a benefit specifically required to be provided under another
provision of this Agreement. The Executive shall complete all forms and physical
examinations, and otherwise take all other similar actions to secure coverage
and benefits described in this subparagraph 3(e), to the extent determined to be
necessary or appropriate by the Company.   (f)   Expense Reimbursements. The
Executive is authorized to incur reasonable expenses for entertainment,
traveling, meals, lodging and similar items in promoting the Company’s business.
The Company will reimburse the Executive for all reasonable expenses so incurred
in accordance with the normal practices of the Company.   (g)   Vesting on
Change in Control. In the event that (i) following a Change in Control, the
Executive’s Date of Termination (as defined in subparagraph 4(h)) occurs as a
result of termination by the Company (or a successor) for reasons other than
Cause (as defined in subparagraph 4(c)) or the Executive’s employment terminates
by reason of a Constructive Discharge (as defined in subparagraph 4(d)) or
(ii) the LTIP (or a successor plan thereto) is terminated by the Company or a
successor following a Change in Control without provision for the continuation
of the outstanding equity-based awards granted to the Executive pursuant to the
Original Agreement (the “Protected Awards”), any portion of the then outstanding
Protected Awards shall become immediately fully vested and, to the extent
applicable, exercisable, and any awards granted under the ProLogis 1997 Long
Term Incentive Plan (the “1997 LTIP”), the LTIP or under any other incentive,
compensation or other plan that are held by the Executive on the Date of
Termination shall vest and shall be exercisable or payable in accordance with
their terms. For purposes of this Agreement, a “Change in Control” means the
happening of any of the following:

  (i)   The consummation of a transaction, approved by the shareholders of the
Company, to merge the Company into or consolidate the Company with another
entity, sell or otherwise dispose of all or substantially all of its assets or
adopt a plan of liquidation, provided, however, that a Change in Control shall
not be deemed to have occurred by reason of a transaction, or a substantially
concurrent or otherwise related series of transactions, upon the completion of
which 50% or more of the beneficial ownership of the voting power of the
Company, the surviving corporation or corporation

4



--------------------------------------------------------------------------------



 



      directly or indirectly controlling the Company or the surviving
corporation, as the case may be, is held by the same persons (as defined below)
(although not necessarily in the same proportion) as held the beneficial
ownership of the voting power of the Company immediately prior to the
transaction or the substantially concurrent or otherwise related series of
transactions, except that upon the completion thereof, employees or employee
benefit plans of the Company may be a new holder of such beneficial ownership.  
  (ii)   The “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing 50% of more of the combined voting power of the Company is
acquired, other than from the Company, by any “person” as defined in Sections
13(d) and 14(d) of the Exchange Act (other than any trustee or other fiduciary
holding securities under an employee benefit or other similar stock plan of the
Company).     (iii)   At any time during any period of two consecutive years,
individuals who at the beginning of such period were members of the Board cease
for any reason to constitute at least a majority thereof (unless the election,
or the nomination for election by the Company’s shareholders, of each new
trustee was approved by a vote of at least two-thirds of the trustees still in
office at the time of such election or nomination who were trustees at the
beginning of such period).     (iv)   For purposes of this Agreement, the
following terms shall be defined as indicated:

  (1)   The term “Beneficial Owner” shall mean beneficial owner as defined in
Rule 13d-3 under the Exchange Act.     (2)   Entities shall be treated as being
under “common control” during any period in which they are “affiliates” of each
other as that term is defined in the Exchange Act.     (3)   The term “person”
shall be as defined in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude any trustee or other fiduciary holding securities under an employee
benefit or other similar stock plan of the Company.

If the Executive becomes employed by the entity into which the Company is
merged, or the purchaser of substantially all of the assets of the Company, or a
successor to such entity or purchaser, the Executive shall not be treated as
having terminated employment for purposes of this Agreement until such time as
the Executive terminates employment with the merged entity or purchaser (or
successor), as applicable. If the Executive is transferred to employment with a
Subsidiary of the Company (regardless of whether

5



--------------------------------------------------------------------------------



 



before, on, or after a Change in Control), such transfer shall not constitute a
termination of employment for purposes of this Agreement.
     4. Termination. The Executive’s employment with the Company during the
Agreement Term may be terminated by the Company or the Executive without any
breach of this Agreement only under the circumstances described in subparagraphs
4(a) through 4(f):

(a)   Death. The Executive’s employment hereunder will terminate upon his death.

(b)   Permanent Disability. The Company may terminate the Executive’s employment
during any period in which he is Permanently Disabled. The Executive shall be
considered “Permanently Disabled” during any period in which he is unable, by
reason of a medically determinable physical or mental impairment, to engage in
the material and substantial duties of his regular occupation, and such
condition is expected to be permanent, as determined by the Board.

(c)   Cause. The Company may terminate the Executive’s employment hereunder at
any time for Cause. For purposes of this Agreement, the term “Cause” shall mean
in the reasonable judgment of the Board (i) the willful and continued failure by
the Executive to substantially perform his duties with the Company or any
Subsidiary after written notification by the Company or Subsidiary, (ii) the
willful engaging by the Executive in conduct which is demonstrably injurious to
the Company or any Subsidiary, monetarily or otherwise, or (iii) the engaging by
the Executive in egregious misconduct involving serious moral turpitude. For
purposes hereof, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that such action was in the best
interest of the Company or Subsidiary.

(d)   Constructive Discharge. If (I) the Executive provides written notice to
the Company of the occurrence of Good Reason (as defined below) within 90 days
after the Executive has knowledge of the circumstances constituting Good Reason
(as defined below), which notice specifically identifies the circumstances which
the Executive believes constitute Good Reason; (II) the Company fails to correct
the circumstances within 30 days after receipt of such notice or fails to notify
the Executive of the Company’s intended method of correction and the timing
thereof; (III) the Company fails to cure the circumstances within the cure
period or the time specified in the Company’s response to the Executive, and
(IV) the Executive resigns within 90 days after the expiration of the cure
period or the time specified in the Company’s response to the Executive, then
the Executive’s Date of Termination shall be considered to have occurred by
reason of a Constructive Discharge. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s express written consent, the
occurrence of any of the following circumstances which occur during the
Agreement Term:

6



--------------------------------------------------------------------------------



 



  (i)   The assignment to the Executive of any duties materially inconsistent
with the Executive’s position and status as President and Chief Investment
Officer of the Company.     (ii)   A material reduction by the Company in the
Executive’s Salary to an amount that is less than required under subparagraph
3(a).     (iii)   The relocation of the Executive’s base office in Evergreen,
Colorado to an office that is more than 30 highway miles of the Executive’s base
office on the Effective Date.     (iv)   The Company’s material breach of a
material term of this Agreement.

    The Executive’s right to terminate his employment pursuant to this
subparagraph 4(d) shall not be affected by his incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.   (e)   Termination by the Executive. The Executive may
terminate his employment hereunder at any time for any reason by giving the
Company prior written Notice of Termination (as defined in subparagraph 4(g)),
which Notice of Termination shall be effective not less than 30 days after it is
given to the Company (15 days following a Change in Control), provided that
nothing in this Agreement shall require the Executive to specify a reason for
any such termination. However, to the extent that the procedures specified in
subparagraph 4(d) are required, the procedures of this subparagraph 4(e) may not
be used in lieu of the procedures required under subparagraph 4(d).   (f)  
Termination by Company. The Company may terminate the Executive’s employment
hereunder at any time for any reason, by giving the Executive prior written
Notice of Termination, which Notice of Termination shall be effective
immediately, or such later time as is specified in such notice. The Company
shall not be required to specify a reason for the termination under this
subparagraph 4(f), provided that termination of the Executive’s employment by
the Company shall be deemed to have occurred under this subparagraph 4(f) only
if it is not for reasons described in subparagraph 4(b), 4(c), 4(d), or 4(e).
Notwithstanding the foregoing provisions of this subparagraph 4(f), if the
Executive’s employment is terminated by the Company in accordance with this
subparagraph 4(f), and within a reasonable time period thereafter, it is
determined by the Board that circumstances existed which would have constituted
a basis for termination of the Executive’s employment for Cause in accordance
with subparagraph 4(c) disregarding circumstances which could have been remedied
if notice had been given in accordance with subparagraph 4(c), the Executive’s
employment will be deemed to have been terminated for Cause in accordance with
subparagraph 4(c).

7



--------------------------------------------------------------------------------



 



(g)   Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than a termination pursuant to subparagraph
4(a)) must be communicated by a written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” means a dated
notice which indicates the Date of Termination (not earlier than the date on
which the notice is provided or such later date otherwise required by this
Agreement), and which indicates the specific termination provision in this
Agreement relied on and which sets forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.   (h)   Date of
Termination. “Date of Termination” means the last day the Executive is employed
by the Company and the Subsidiaries, provided that the Executive’s employment is
terminated in accordance with the foregoing provisions of this paragraph 4.  
(i)   Effect of Termination. If, on the Date of Termination, the Executive is a
member of the Board or the board of trustees or board of directors any of the
Subsidiaries, or holds any other position with the Company and the Subsidiaries
(other than the position described in subparagraph 2(a)), the Executive shall
resign from all such positions as of the Date of Termination.

     5. Rights Upon Termination. The Executive’s right to payment and benefits
under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following provisions of this paragraph 5:

(a)   Minimum Payments and Benefits. If the Executive’s Date of Termination
occurs during the Agreement Term for any reason, the Company shall pay to the
Executive:

  (i)   The Executive’s Salary (to the extent not previously paid) for the
period ending on the Date of Termination, payable in a lump sum within 30 days
after the Executive’s Date of Termination.     (ii)   Payment for unused
vacation days, as determined in accordance with Company policy as in effect from
time to time, payable, if applicable, in a lump sum within 30 days after the
Executive’s Date of Termination.     (iii)   If the Date of Termination occurs
after the end of a performance period and prior to the payment of the Target
Bonus (as described in subparagraph 3(b)) for the period, the Executive shall be
paid such bonus amount at the regularly scheduled time.     (iv)   Any other
payments or benefits to be provided to the Executive by the Company pursuant to
any employee benefit plans or arrangements adopted by the Company, to the extent
such amounts are due from the

8



--------------------------------------------------------------------------------



 



      Company, payable in accordance with the applicable plans and arrangements.

    Except as may otherwise be expressly provided to the contrary in this
Agreement, nothing in this Agreement shall be construed as requiring the
Executive to be treated as employed by the Company for purposes of any employee
benefit plan or arrangement following the date of the Executive’s Date of
Termination.

(b)   Death, Permanent Disability, Cause or Voluntary Resignation. If the
Executive’s Date of Termination occurs during the Agreement Term under
circumstances described in subparagraph 4(a) (relating to the Executive’s
death), subparagraph 4(b) (relating to the Executive’s being Permanently
Disabled), subparagraph 4(c) (relating to the Executive’s termination for
Cause), subparagraph 4(e) (relating to the Executive’s resignation), or if the
Executive’s employment with the Company terminates after the end of the
Agreement Term then, except as otherwise expressly provided in this Agreement or
otherwise agreed in writing between the Executive and the Company, the Company
shall have no obligation to make payments under the Agreement for periods after
the Executive’s Date of Termination; provided, however that if the Date of
Termination occurs as a result of death or on account of the Executive being
Permanently Disabled, equity-based awards granted to the Executive under the
1997 LTIP and the LTIP (or a successor plan thereto), to the extent then
outstanding, shall be fully vested as of the Date of Termination.

(c)   Termination Without Cause; Constructive Discharge. If the Executive’s Date
of Termination occurs during the Agreement Term under circumstances described in
subparagraph 4(d) (relating to Constructive Discharge) or subparagraph 4(f)
(relating to termination by the Company without Cause), then, in addition to the
amounts payable in accordance with subparagraph 5(a):

  (i)   The Executive shall receive from the Company for the period (the
“Severance Period”) from the Date of Termination through the end of the
Agreement Term or, if later, the six month anniversary of the Date of
Termination, the Salary amount described in subparagraph 3(a), as in effect on
the Executive’s Date of Termination, in monthly or more frequent installments as
is required under subparagraph 3(a). The Severance Period, and the Company’s
obligation to make payments under this clause (i) shall cease with respect to
periods after the earlier to occur of the date of the Executive’s death, or a
date, if any, of the breach by the Executive of the provisions of paragraphs 8
or 9 of this Agreement.     (ii)   The Executive shall be provided with
continuation of coverage under the employee benefit plans and arrangements of
the Company in which the Executive was participating at the time of his
termination of employment (the “Post-Termination Coverage”) for the Severance
Period; provided that in no event shall the Post-Termination Coverage provided
(or made

9



--------------------------------------------------------------------------------



 



      available) with respect to any plan or arrangement under this clause
(ii) be materially less favorable to the Executive than the coverage most
favorable to the Executive that was provided (or was available) during the
one-year period prior to such termination of employment; and provided further
that in no event shall the Executive be permitted to continue participation in
any pension, retirement plan or deferred compensation plan for periods after his
Date of Termination. In determining the amount of benefits to which the
Executive is entitled as Post-Termination Coverage under this clause (ii), it
shall be assumed that the Executive shall continue to be entitled to the Salary
that he was receiving immediately prior to his Date of Termination, and the
bonus for the year prior to the year in which his Date of Termination occurs.
For purposes of this clause (ii), if the Company reasonably determines that the
Executive cannot participate in any benefit plan because he is not actively
performing services for the Company or its Subsidiaries, then, in lieu of
providing benefits under any such plan, the Company shall be treated as having
satisfied its obligation to provide Post-Termination Coverage by making payments
to the Executive equal to the reduction in funding cost resulting from the
Executive’s exclusion from such plan, which payments shall fully satisfy any
obligation of the Company to continue benefits under such plans; provided that
the Company shall not be permitted to provide substitute benefits under this
sentence with respect to group medical coverage, life insurance or disability
coverage.     (iii)   All of the equity-based awards granted to the Executive
under the 1997 LTIP and the LTIP (or a successor plan thereto), to the extent
outstanding on the Date of Termination, shall be fully vested as of the Date of
Termination and shall otherwise be governed by the terms of the applicable award
agreement.

    Payments to be made and benefits to be provided to the Executive pursuant to
this subparagraph 5(c) shall be provided or shall commence on the 60th day after
the Executive’s Date of Termination provided that, as of the 45th day after the
Executive’s Date of Termination, the Release Requirements (as defined below) are
satisfied. If the Release Requirements are not satisfied as of the 45th date
after the Executive’s Date of Termination, the Executive shall not be entitled
to any payments or benefits under this subparagraph 5(c). For purposes of this
Agreement, the “Release Requirements” shall be satisfied if, as of the
applicable date, the Executive has executed a release in the form provided by
the Company (the “Release”), the revocation period required by applicable law
has expired without the Executive’s revocation of the Release and the Release
has become effective. The Release shall be provided to the Executive within
15 days following his Date of Termination. The Executive shall not be entitled
to payments or benefits under this subparagraph 5(c) if he is entitled to
payments and benefits under subparagraph 5(d).

10



--------------------------------------------------------------------------------



 



(d)   Special Change in Control Provisions. If the Executive’s Date of
Termination occurs during the Change in Control Protection Period and if such
Date of Termination occurs as a result of termination of the Executive’s
employment by the Company for reasons other than for Cause or by reason of a
Constructive Discharge (and not for any other reason, including on account of
the Executive’s Permanent Disability, death or voluntary resignation), then, in
addition to the amounts payable in accordance with subparagraph 5(a) and lieu of
any other benefits payable to the Executive pursuant to this paragraph 5, the
Executive will be entitled to the payments and benefits set forth in this
subparagraph 5(d). If any of the payments and benefits under subparagraph 5(c)
are subject to section 409A of the Code and if the Change in Control is not a
change in control event (within the meaning of section 409A of the Code) with
respect to the Executive, then if and to the extent that any such payments or
benefits under this subparagraph 5(d) are the same as the benefits described in
subparagraph 5(c), the time and form of such payments and benefits shall be the
same as the time and form described in subparagraph 5(c) instead of the time and
form set forth in this subparagraph 5(d). Notwithstanding the foregoing, the
benefits and payments provided pursuant to this subparagraph 5(d) shall not be
subject to satisfaction of the Release Requirements.

  (i)   The Executive shall be entitled to the bonus(es) payable for the
performance period(s) in which the date of the Executive’s Date of Termination
occurs, with payment based on achievement of a target level of performance for
the entire period (regardless of actual performance for the period); provided,
however, that the amount of the bonus shall be subject to a pro-rata reduction
to reflect the portion of the applicable performance period following the Date
of Termination. Payment under this clause (d)(i) shall be made at the regularly
scheduled time for payment of such amounts to active employees.     (ii)   As of
the Date of Termination, the Executive shall be fully vested in all benefits
accrued through the Date of Termination under the ProLogis Nonqualified Savings
Plan (the “NSP”) and all such benefits shall be payable in accordance with the
NSP.     (iii)   All of the equity-based awards granted to the Executive under
the 1997 LTIP and the LTIP (or a successor plan thereto), to the extent
outstanding on the Date of Termination, shall be fully vested as of the Date of
Termination and shall otherwise be governed by the terms of the applicable award
agreement.     (iv)   The Executive shall continue to receive medical insurance
and life insurance coverage in accordance with subparagraph 3(e) above for a
period of period of 24 months after the Date of Termination To the extent such
coverage is taxable to the Executive, such benefits shall be provided each month
during the continuation period. If such benefits are required to be suspended in
accordance with paragraph 28 during the six month

11



--------------------------------------------------------------------------------



 



      period following the Executive’s Date of Termination, the Executive shall
pay to the Company the applicable premiums required to continue such benefits
and the Company shall pay to the Executive as of the first date permitted under
paragraph 28 the accumulated amount of such premiums that were not otherwise
required of the Executive to continue such coverages during the applicable
6 month suspension period.     (v)   Subject to the terms and conditions of this
Agreement, the Executive shall be entitled to a lump sum cash payment no later
than ten business days after the Date of Termination equal to the sum of:

  (1)   an amount equal to three times the Executive’s annual Salary rate in
effect immediately prior to the Change in Control; and

  (2)   an amount equal to three times the Executive’s target level of the
annual bonus for the fiscal year in which the Date of Termination occurs.

  (vi)   The Company shall, for a period not to exceed twelve months following
the Date of Termination, provide for standard outplacement services by any one
qualified outplacement agency selected by the Company.

(e)   Payments in Lieu of Other Benefits. Except as may be otherwise
specifically provided in an amendment of this paragraph 5 adopted in accordance
with paragraph 17, the Executive’s rights under this paragraph 5 shall be in
lieu of any benefits that may be otherwise payable to or on behalf of the
Executive pursuant to the terms of any severance pay arrangement of the Company
or any Subsidiary or any other, similar arrangement of the Company or any
Subsidiary providing benefits upon involuntary termination of employment.
Notwithstanding the foregoing provisions of this paragraph 5 or any other
provision of the Agreement to the contrary, with respect to any amounts that are
subject to section 409A of the Code, this paragraph 5 shall be interpreted and
administered in accordance with section 409A of the Code and shall not result in
an offset or substitution of any amount in violation of section 409A of the
Code.

     6. Duties on Termination. Subject to the terms and conditions of this
Agreement, during the period beginning on the date of delivery of a Notice of
Termination, and ending on the Date of Termination, the Executive shall continue
to perform his duties as set forth in this Agreement, and shall also perform
such services for the Company as are necessary and appropriate for a smooth
transition to the Executive’s successor, if any. Notwithstanding the foregoing
provisions of this paragraph 6, the Company may suspend the Executive from
performing his duties under this Agreement (including, without limitation, his
duties as a member of the Board or the board of directors of any Subsidiary)
following the delivery of a Notice of Termination providing for the Executive’s
resignation, or delivery by the Company of a Notice of Termination providing for
the Executive’s termination of employment for any reason; provided, however,
that during the period of suspension (which shall end on the

12



--------------------------------------------------------------------------------



 



Date of Termination), and subject to the legal rules applicable to such payments
and benefits, including, without limitation, the rules applicable to qualified
plans under section 401(a) of the Code and the rules applicable to nonqualified
deferred compensation plans under section 409A of the Code, the Executive shall
continue to be treated as employed by the Company for other purposes, and his
rights to compensation or benefits shall not be reduced by reason of the
suspension; and further provided that any such suspension shall not affect the
determination of whether the resignation was the result of a Constructive
Discharge.
     7. Mitigation and Set-Off. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to the Executive under this Agreement any amounts owed to
the Company by the Executive, any amounts earned by the Executive in other
employment after termination of his employment with the Company, or any amounts
which might have been earned by the Executive in other employment had he sought
such other employment.
     8. Confidential Information. The Executive agrees that, during the
Agreement Term, and at all times thereafter:

(a)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out his duties to the
Company and the Subsidiaries, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information, and not to disclose the
same, either directly or indirectly, to any other person, firm, or business
entity, or to use it in any way.   (b)   To the extent that any court or agency
seeks to have the Executive disclose Confidential Information, he shall promptly
inform the Company, and he shall take such reasonable steps to prevent
disclosure of Confidential Information until the Company has been informed of
such requested disclosure, and the Company has an opportunity to respond to such
court or agency. To the extent that the Executive obtains information on behalf
of the Company or any of the Subsidiaries that may be subject to attorney-client
privilege as to the Company’s attorneys, the Executive shall take reasonable
steps to maintain the confidentiality of such information and to preserve such
privilege.   (c)   Nothing in the foregoing provisions of this paragraph 8 shall
be construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer other than the Company or any of the
Subsidiaries, knowledge which was acquired by him during the course of his
employment with the Company and the Subsidiaries, and which is generally known
to persons of his experience in other companies in the same industry.   (d)  
For purposes of this Agreement, the term “Confidential Information” shall
include all non-public information (including, without limitation, information
regarding

13



--------------------------------------------------------------------------------



 



    litigation and pending litigation) concerning the Company and the
Subsidiaries which was acquired by or disclosed to the Executive during the
course of his employment with the Company, or during the course of his
consultation with the Company following his Date of Termination (regardless of
whether consultation is pursuant to paragraph 10).   (e)   This paragraph 8
shall not be construed to unreasonably restrict the Executive’s ability to
disclose confidential information in an arbitration proceeding or a court
proceeding in connection with the assertion of, or defense against any claim of
breach of this Agreement. If there is a dispute between the Company and the
Executive as to whether information may be disclosed in accordance with this
subparagraph 8(e) the matter shall be submitted to the arbitrators or the court
(whichever is applicable) for decision.

     9. Noncompetition. During the Restricted Period (as defined below) the
Executive will not, without the Company’s prior written consent (which consent
shall not be unreasonably withheld), directly or indirectly, for the Executive’s
own account or for or on behalf of any other person or entity, whether as an
officer, director, employee, partner, consultant, or otherwise:

(a)   engage or participate in, directly or indirectly, alone or as principal,
agent, employee, employer, consultant, investor or partner of, or assist in the
management of, or provide advisory or other services to, or own any stock or any
other ownership interest in, or make any financial investment in, any business
or entity which is Competitive with the Company (as defined below) or purchase
any property which could reasonably be used to provide or develop a business
that is Competitive with the Company; or

(b)   solicit or attempt to hire or employ, in any fashion (whether as an
employee, independent contractor or otherwise), any employee or independent
contractor of the Company or the Subsidiaries, or solicit or induce, or attempt
to solicit or induce, any of the Company’s or the Subsidiaries’ employees,
consultants, clients, customers, vendors, suppliers or independent contractors
to terminate their relationship with the Company and/or the Subsidiaries.      
For purposes of this Agreement:

  (i)   The “Restricted Period” means the period during which the Executive is
employed by the Company or any of its Subsidiaries.     (ii)   A business or
entity shall be considered “Competitive with the Company” if it engages in any
of the businesses in which the Company or any of the Subsidiaries engages,
including the business of providing distribution facilities or services, the
acquisitions of properties for such purpose and the design of business
strategies for such purpose.

14



--------------------------------------------------------------------------------



 



     10. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the Executive’s Date of Termination, the Executive will assist the Company and
the Subsidiaries in defense of any claims that may be made against the Company
and the Subsidiaries, and will assist the Company and the Subsidiaries in the
prosecution of any claims that may be made by the Company or the Subsidiaries,
to the extent that such claims may relate to services performed by the Executive
for the Company and the Subsidiaries. The Executive agrees to promptly inform
the Company if he becomes aware of any lawsuits involving such claims that may
be filed against the Company or any Subsidiary. The Company agrees to provide
legal counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and reasonable legal expenses. The Executive shall choose his
legal counsel in his reasonable sole discretion. For periods after the
Executive’s employment with the Company terminates, the Company agrees to
provide reasonable compensation to the Executive for such assistance. The
Executive also agrees to promptly inform the Company if he is asked to assist in
any investigation of the Company or the Subsidiaries (or their actions) that may
relate to services performed by the Executive for the Company or the
Subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or the Subsidiaries with respect to such investigation. Any payments of
compensation to the Executive pursuant to this paragraph 10 shall be paid within
30 days of the date on which the services are performed.
     11. Directors and Officers Insurance. The Executive shall be named as an
insured and covered against the same claims and at the same level of insurance
under the Directors and Officers insurance purchased by the Company for other
senior executives of the Company.
     12. Equitable Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of paragraphs 8 or 9 and he agrees that
the Company, in addition to any other remedies available to it for such breach
or threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Executive from
any actual or threatened breach of either paragraphs 8 or 9. If a bond is
required to be posted in order for the Company to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.
     13. Nonalienation. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.
     14. Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.

15



--------------------------------------------------------------------------------



 



     15. Indemnity. To the maximum extent permitted by applicable law, the
Amended and Restated Declaration of Trust of the Company and the Amended and
Restated Bylaws of the Company (in the case of such Declaration of Trust and
Bylaws, as in effect on the date hereof), the Company shall indemnify the
Executive against, and shall pay and advance to the Executive, all expenses,
including, without limitation, attorneys’ fees, disbursements and retainers,
accounting and witness fees, travel and deposition costs, expenses of
investigations, judicial or administrative proceedings and appeals, amounts paid
in settlement by the Executive or on behalf of the Executive, actually incurred
by the Executive in connection with any threatened, pending or completed claim,
action, suit or proceeding, formal or informal, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, by reason of the fact that the Executive was serving as a
director, officer, employee or agent of the Company or its affiliates or was
serving at the Company’s request as a director, officer, employee, or agent of
another corporation, limited liability company, partnership, joint venture,
trust, or other enterprise; provided, however, that the Company shall not be
required to advance any such amounts to the Executive unless the Executive
furnishes to the Company a written undertaking reasonably satisfactory to the
Company to repay to the Company all amounts to be advanced to the Executive by
the Company in the event that it is determined in accordance with this paragraph
15 that the Executive is not entitled to any indemnification pursuant to this
paragraph 15.
     16. Make-Whole Payments. The following shall apply with respect to amounts
to or on behalf of the Executive:

(a)   Subject to the following provisions of this paragraph 16, if any payment
or benefit to which the Executive is entitled from the Company, any affiliate,
or trusts established by the Company or by any affiliate (a “Payment”) is
subject to any tax under section 4999 of the Code, or any similar federal or
state law (an “Excise Tax”), the Company shall pay to the Executive an
additional amount (the “Make Whole-Amount”) which is equal to (i) the amount of
the Excise Tax, plus (ii) the aggregate amount of any interest, penalties, fines
or additions to any tax which are imposed in connection with the imposition of
such Excise Tax, plus (iii) all income, excise and other applicable taxes
imposed on the Executive under the laws of any Federal, state or local
government or taxing authority by reason of the payments required under clause
(i) and clause (ii) and this clause (iii).

(b)   For purposes of determining the Make-Whole Amount, the Executive shall be
deemed to be taxed at the highest marginal rate under all applicable local,
state, federal and foreign income tax laws for the year in which the Make-Whole
Amount is paid. The Make-Whole Amount payable with respect to an Excise Tax
shall be paid by the Company within 90 days following the Payment with respect
to which such Excise Tax relates but in no event later than the end of the
calendar year next following the calendar year in which the applicable tax is
remitted to the Tax Authority (as defined in subparagraph 16(e)).

16



--------------------------------------------------------------------------------



 



(c)   All calculations under this paragraph 16 shall be made initially by the
Company and the Company shall provide prompt written notice thereof to the
Executive to enable the Executive to timely file all applicable tax returns.
Upon request of the Executive, the Company shall provide the Executive with
sufficient tax and compensation data to enable the Executive or his tax advisor
to independently make the calculations described in subparagraph 16(b) and the
Company shall reimburse the Executive for reasonable fees and expenses incurred
for any such verification.   (d)   If the Executive gives written notice to the
Company of any objection to the results of the Company’s calculations within
60 days after the Executive’s receipt of written notice thereof, the dispute
shall be referred for determination to tax counsel selected by the independent
auditors of the Company (“Tax Counsel”). The Company shall pay all fees and
expenses of such Tax Counsel. Pending such determination by Tax Counsel, the
Company shall pay the Executive the Make-Whole Amount as determined by it in
good faith. The Company shall pay the Executive any additional amount determined
by Tax Counsel to be due under this subparagraph 16(d) (together with interest
thereon at a rate equal to 120% of the short-term applicable Federal rate
determined under section 1274(d) of the Code) within 10 days after such
determination but in no event later than the end of the calendar year next
following the calendar year in which the applicable related tax is remitted to
the Tax Authority (as defined in subparagraph 16(e)).   (e)   The determination
by Tax Counsel shall be conclusive and binding upon all parties unless the
Internal Revenue Service, a court of competent jurisdiction, or such other duly
empowered governmental body or agency (a “Tax Authority”) determines that the
Executive owes a greater or lesser amount of Excise Tax with respect to any
Payment than the amount determined by Tax Counsel.   (f)   If a Taxing Authority
makes a claim against the Executive which, if successful, would require the
Company to make a payment under this paragraph 16, the Executive agrees to
contest the claim on request of the Company subject to the following conditions:

  (i)   The Executive shall notify the Company of any such claim within 10 days
of becoming aware thereof. In the event that the Company desires the claim to be
contested, it shall promptly (but in no event more than 30 days after the notice
from the Executive or such shorter time as the Taxing Authority may specify for
responding to such claim) request the Executive to contest the claim. The
Executive shall not make any payment of any tax which is the subject of the
claim before the Executive has given the notice or during the 30-day period
thereafter unless the Executive receives written instructions from the Company
to make such payment together with an advance of funds sufficient to make the
requested payment plus any amounts payable under this paragraph 16 determined as
if such advance were an Excise Tax, in which case the Executive will act
promptly in accordance with such instructions.

17



--------------------------------------------------------------------------------



 



  (ii)   If the Company so requests, the Executive will contest the claim by
either paying the tax claimed and suing for a refund in the appropriate court or
contesting the claim in the United States Tax Court or other appropriate court,
as directed by the Company; provided, however, that any request by the Company
for the Executive to pay the tax shall be accompanied by an advance from the
Company to the Executive of funds sufficient to make the requested payment plus
any amounts payable under this paragraph 16 determined as if such advance were
an Excise Tax. If directed by the Company in writing the Executive will take all
action necessary to compromise or settle the claim, but in no event will the
Executive compromise or settle the claim or cease to contest the claim without
the written consent of the Company; provided, however, that the Executive may
take any such action if the Executive waives in writing his right to a payment
under this paragraph 16 for any amounts payable in connection with such claim.
The Executive agrees to cooperate in good faith with the Company in contesting
the claim and to comply with any reasonable request from the Company concerning
the contest of the claim, including the pursuit of administrative remedies, the
appropriate forum for any judicial proceedings, and the legal basis for
contesting the claim. Upon request of the Company, the Executive shall take
appropriate appeals of any judgment or decision that would require the Company
to make a payment under this paragraph 16. Provided that the Executive is in
compliance with the provisions of this clause (ii), the Company shall be liable
for and indemnify the Executive against any loss in connection with, and all
costs and expenses, including attorneys’ fees, which may be incurred as a result
of, contesting the claim, and shall provide to the Executive within 30 days
after each written request therefor by the Executive cash advances or
reimbursement for all such costs and expenses actually incurred or reasonably
expected to be incurred by the Executive as a result of contesting the claim.  
  (iii)   Should a Tax Authority finally determine that an additional Excise Tax
is owed, then the Company shall pay an additional Make-Up Amount to the
Executive in a manner consistent with this paragraph 16 with respect to any
additional Excise Tax and any assessed interest, fines, or penalties. If any
Excise Tax as calculated by the Company or Tax Counsel, as the case may be, is
finally determined by a Tax Authority to exceed the amount required to be paid
under applicable law, then the Executive shall repay such excess to the Company
within 30 days of such determination; provided that such repayment shall be
reduced by the amount of any taxes paid by the Executive on such excess which is
not offset by the tax benefit attributable to the repayment.

17. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof. Without limiting

18



--------------------------------------------------------------------------------



 



the generality of the foregoing, it is the intent of the parties that all
payments hereunder comply with the requirements of section 409A of the Code, and
applicable guidance issued thereunder and, to the extent applicable, this
Agreement shall be amended as the parties deem necessary or appropriate to
comply with the requirements of section 409A and applicable guidance issued
thereunder in a manner that preserves to the extent possible the intended
benefits of this Agreement for the parties.
     18. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Colorado, without regard to the
conflict of law provisions of any state.
     19. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     20. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     21. Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business, and the successor
shall be substituted for the Company under this Agreement. The Company shall
obtain a satisfactory agreement from any successor to assume and perform this
Agreement. In addition, if employment of the Executive is transferred to any
affiliate or Subsidiary of the Company, the Company will require the affiliate
or Subsidiary to assume this Agreement and be substituted for the Company under
this Agreement (provided that the affiliate or subsidiary shall not be
substituted for the Company for purposes of defining the term “Change in
Control”).
     22. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

19



--------------------------------------------------------------------------------



 



(b)   in the case of certified or registered U.S. mail, five days after deposit
in the U.S. mail; or

(c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
4545 Airport Way
Denver, CO 80239
Attn: General Counsel
Fax: (303) 567-5761
or to the Executive:
29029 Upper Bear Creek Road, #203
Evergreen, Colorado 80439
Fax: (303) 980-3493
All notices to the Company shall be directed to the attention of the General
Counsel of the Company, with a copy to the Secretary of the Company. Each party,
by written notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.
     23. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final,
binding and non-appealable arbitration in Colorado by three arbitrators. Except
as otherwise expressly provided in this paragraph 23, the arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
(the “Association”) then in effect. One of the arbitrators shall be appointed by
the Company, one shall be appointed by the Executive, and the third shall be
appointed by the first two arbitrators. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association.
     24. Legal and Enforcement Costs. The provisions of this paragraph 24 shall
apply if it becomes necessary or desirable for the Executive to retain legal
counsel or incur other costs and expenses in connection with either enforcing
any and all of his rights under this Agreement or defending against any
allegations of breach of this Agreement by the Company:

20



--------------------------------------------------------------------------------



 



(a)   The Executive shall be entitled to recover from the Company reasonable
attorneys’ fees, costs and expenses incurred by him in connection with such
enforcement or defense.

(b)   Payments required under this paragraph 24 shall be made by the Company to
the Executive (or directly to the Executive’s attorney) promptly following
submission to the Company of appropriate documentation evidencing the incurrence
of such attorneys’ fees, costs, and expenses.

(c)   The Executive shall be entitled to select his legal counsel; provided,
however, that such right of selection shall not affect the requirement that any
costs and expenses reimbursable under this paragraph 24 be reasonable.   (d)  
The Executive’s rights to payments under this paragraph 24 shall not be affected
by the final outcome of any dispute with the Company; provided, however, that to
the extent that the arbitrators shall determine that under the circumstances
recovery by the Executive of all or a part of any such fees and costs and
expenses would be unjust or inappropriate, the Executive shall not be entitled
to such recovery; and to the extent that such amount have been recovered by the
Executive previously, the Executive shall repay such amounts to the Company.

     25. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.
     26. Reimbursements and In-Kind Benefits. To the extent that any in-kind
benefits or reimbursements provided under this Agreement are taxable to the
Executive, then, notwithstanding any other provision of this Agreement to the
contrary, they will be paid or provided only if they are provided pursuant to a
policy or program of the Company which provides an objectively determinable
nondiscretionary definition of the expenses eligible for reimbursement or the
in-kind benefits to be provided (including the terms of this Agreement). With
respect to any such benefits or expenses, the amount of the expenses or benefits
that are eligible to be paid or provided during one calendar year may not affect
the amount of reimbursements to be paid or provided in any subsequent calendar
year, the reimbursement for an expense shall be made no event later than the
last day of the calendar year following the calendar year in which the expense
was incurred, and the right to reimbursement of the expenses or the right to the
payments or benefits shall not be subject to liquidation or exchange for any
other benefit.
     27. Entire Agreement. Except as otherwise noted herein or in any separation
agreement subsequently entered into by the Executive and the Company, this
Agreement, including any Exhibit(s) attached hereto, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter hereof; including the Original Agreement, the
Amended Agreement and the Executive Protection Agreement between the Company and
the Executive; provided, however,

21



--------------------------------------------------------------------------------



 



that nothing in this Agreement shall be construed to limit any policy or
agreement that is otherwise applicable relating to confidentiality, rights to
inventions, copyrightable material, business and/or technical information, trade
secrets, solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and the Subsidiaries.
Notwithstanding the foregoing, in consideration for the Company’s obligations
under the Original Agreement, the Executive waived all rights under that certain
Memorandum of Understanding dated March 26, 2004, as amended as of February 16,
2005 (the “MOU”), between the Executive and Catellus Development Corporation
(“Catellus”) and released Catellus and the Company from any and all obligations
under the MOU; provided, however, that the provisions of Paragraph 8 of the MOU
(relating to indemnification) continued and shall continue to apply, Appendix B
of the MOU (relating to the Tax Protection Policy) and shall continue to apply
in all respects without limitation to any payment, distribution or benefit which
is determined to be subject to excise tax under section 4999 of the Code as a
result of the Merger (as defined in the Original Agreement) and
Paragraph 10.3(b) of the MOU continued and will continue to apply with respect
to awards referenced therein that are outstanding immediately prior to the
Merger.
     28. Section 409A of the Code. Notwithstanding any other provision of this
Agreement to the contrary, if the Executive is a “specified employee” within the
meaning of section 409A of the Code, payments and benefits that are subject to
section 409A and that would otherwise be paid or provided during the six month
period commencing on the Executive’s Date of Termination will be deferred until
the first day of the seventh month following the Date of Termination. In the
case of a series of payments, the first payment shall include the amounts the
Executive would have been entitled to receive during the six month waiting
period. For all purposes of this Agreement, the determination as to whether the
Executive has had a separation from service or a termination of employment as
applied to payments or benefits that are or may be subject to section 409A of
the Code shall be determined in accordance with section 409A of the Code and the
guidance issued thereunder by applying the applicable default provisions.
     IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

             
 
      /s/ Ted R. Antenucci
 
     The Executive    
 
           
 
           ProLogis    
 
           
 
  By:
Its:   /s/ Walter C. Rakowich
 
Chief Executive Officer    

22